Case: 12-40916       Document: 00512136694         Page: 1     Date Filed: 02/06/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 6, 2013
                                     No. 12-40916
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

JOSE ANTONIO LARIUS

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-500-1


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Jose Antonio Larius raises an
argument that he concedes is foreclosed by United States v. Izaguirre-Flores, 405
F.3d 270, 277-78 (5th Cir. 2005), which held that the North Carolina offense of
taking indecent liberties with a child constitutes “sexual abuse of a minor” and
thus is a crime of violence for purposes of the 16-level enhancement under
United States Sentencing Guidelines § 2L1.2(b)(1)(A)(ii). Larius’s motion for
summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.